Per curiam.
The State Bar of Georgia has petitioned this court, pursuant to State Bar Rule 4-108, for an emergency suspension of Thomas A. Jenkins until final disposition of disciplinary proceedings pending against him in this court. Currently, there are four such proceedings pending against Jenkins: Supreme Court Disciplinary Nos. 831, 832, 833, and 855.
We appointed a Special Master in connection with the present petition for emergency suspension and, although served with notice pursuant to State Bar Rule 4-211, Jenkins failed to attend the hearing conducted by the Special Master on the present petition. The report of the Special Master finds that Jenkins poses a substantial threat of harm to his clients and to the public, and we therefore adopt the recommendation of the Special Master and order that Jenkins be suspended from the practice of law until final disposition of the disciplinary proceedings pending against him. The suspension is to become effective April 11, 1991.

All the Justices concur.

*169Decided April 11, 1991.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.